Shepley, C. J.
— The plaintiff appears to have been the owner of the property replevied. The defendant denies his right to have possession of it, asserting a lien upon it as an inn-keeper for board of the plaintiff „at the Commercial House, in Rockland.
No person can be an inn-holder without being licensed according to the provisions of the statute, c. 36, § 11; Lord v. Jones, 24 Maine, 439.
The defendant canno t establish a lien which will enable him to retain the property of the plaintiff, without proof of his character as an inn-holder. There being no such proof a default must be entered. Defendant defaulted.
Tenney, Rice, Appleton and Cutting, J. J., concurred.